374 F.2d 283
Tyrone HURT, Appellant,v.UNITED STATES of America, Appellee.
No. 19656.
United States Court of Appeals District of Columbia Circuit.
Argued December 12, 1966.
Decided December 22, 1966.

Mr. Edmund E. Fleming, Washington, D. C., for appellant. Mr. Jonathan Weiss, Washington, D. C., also entered an appearance for appellant.
Miss Carol Garfiel, Asst. U. S. Atty., with whom Messrs. David G. Bress, U. S. Atty., Frank Q. Nebeker and Allan M. Palmer, Asst. U. S. Attys., were on the brief, for appellee. Mr. Henry J. Monahan, Asst. U. S. Atty., also entered an appearance for appellee.
Before FAHY, Circuit Judge, BASTIAN, Senior Circuit Judge, and COFFIN,* Circuit Judge for the United States Court of Appeals for the First Circuit.
PER CURIAM:


1
During his trial for robbery, defined in D.C.Code § 22-2901, appellant pled guilty. The court on May 28, 1965, imposed a suspended sentence of one to three years imprisonment, conditioned upon satisfactory completion of three years on probation. On July 16 of the same year a United States Probation Officer requested of the court a bench warrant for appellant's arrest as a probation violator. A hearing was held, followed by revocation of probation.1 On appeal to this court we remanded the case to the District Court for the preparation if possible of a statement of evidence pursuant to Fed.R.Civ.P. 75(n), the reporter's notes of the hearing being unavailable. The parties were unable to reconstruct such a statement. Accordingly a de novo hearing was held, and the sentencing judge reaffirmed the revocation of probation. The present appeal is from this action. Revocation of probation lies within the sound discretion of the District Court. Burns v. United States, 287 U.S. 216, 53 S.Ct. 154, 77 L. Ed. 266. We find no abuse in this case.


2
Affirmed.



Notes:


*
 Sitting by designation pursuant to Section 291(a) Title 28 U.S.Code


1
 See Title 18, U.S.C. §§ 3651, 3653 and 3655, and Rule 32(e), Fed.R.Crim.P